DETAILED ACTION
	This Office action is based on the amendments filed December 2, 2021 for application 16/136,698.  Claims 80 and 103 have been amended, claims 94 and 104 have been cancelled, and claims 107 and 108 are newly presented; claims 80-93, 95-103, and 105-108 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on December 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,080,855 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 80-93, 95-103, and 105-108 allowed.  The following is an examiner’s statement of reasons for allowance:
Claim 80 is allowed because the prior art of record fails to disclose, either singly or in combination, the claimed negative-pressure oral apparatus for alleviating snoring and obstructive sleep apnea, the apparatus comprising an oral interface defining a fluid passage configured to be in fluid communication with an oral cavity of a user, a source of negative pressure in fluid communication with the fluid passage of the oral interface and configured to generate negative pressure within the oral cavity, a liquid-collecting container in fluid communication with the fluid passage of the oral interface and the source of negative pressure, and a control unit configured to control operation of the source of negative pressure, wherein the wherein the oral interface, the source of negative pressure, and the control unit are operable to draw a soft palate of the user forward toward the front of the oral cavity during use, wherein the liquid-collecting container is configured to receive and collect saliva drawn into the container 
Claims 81-93, 95-102, 107, and 108 are allowed for depending from allowed claim 80.
Claim 103 is allowed because the prior art fails to disclose, either singly or in combination, the claimed method of alleviating snoring and obstructive sleep apnea, the method comprising the steps of inserting an oral interface into an oral cavity of a user, wherein a fluid passage of the oral interface is in fluid communication with the oral cavity of the user, activating a source of negative pressure in fluid communication with the fluid passage via a control unit to draw a vacuum in the oral cavity and pull a soft palate of the user forward toward a front position of the oral cavity, drawing saliva simultaneously with drawing the vacuum from the oral cavity through the fluid passage and into a liquid container, sensing breathing air flow from the user during the activating the source of negative pressure via a flow sensor, generating an electrical signal indicative of the sensed breathing air flow via the flow sensor, and receiving the electrical flow signal at the control unit in combination with the other claimed limitations.
Claims 105 and 106 are allowed for depending from allowed claim 103.

The closest prior art of record is Vaska et al. (US Patent Pub. 2009/0120446) which discloses a negative-pressure oral apparatus and method for alleviating snoring and obstructive sleep apnea of a user, comprising an oral interface (oral device 142) insertable in an oral cavity of the user, wherein the oral interface (142) defines a fluid passage (tube 122) configured to be in fluid communication with the oral cavity of the user when the oral interface (142) is inserted in the oral cavity of the user, a source of negative pressure (vacuum source 120 and/or tabletop unit 200) in fluid communication with the fluid passage (122) of the oral interface (142), wherein the source of negative pressure (120/200) is configured to generate negative pressure within the oral cavity of the user via the oral interface (142) in use, a liquid-collecting container (saliva 
However, Vaska fails to teach that the liquid-collecting container is downstream of the oral interface and upstream of the source of negative pressure in combination with the other claimed limitations as required by independent claim 80.  Vaska also fails to teach that the flow sensor (222) is configured to sense breathing air flow from the user and generate an electrical flow signal indicative of sensed breathing air flow from the user during operation of the source of negative pressure in combination with the other claimed limitations as required by dependent claim 103.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/16/2021